UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1244


VENUS YVETTE SPRINGS,

                Plaintiff - Appellant,

          v.

ALLY FINANCIAL INCORPORATED, f/k/a GMAC Incorporated; AMY
BOUQUE,

                Defendants - Appellees,

          and

KATHLEEN PATTERSON;     YEQUIANG   HE,   a/k/a   Bill   He;   CYNTHIA
DAUTRICH,

                Defendants.



                              No. 15-1888


VENUS YVETTE SPRINGS,

                Plaintiff - Appellant,

          v.

ALLY FINANCIAL INCORPORATED, f/k/a GMAC Incorporated; AMY
BOUQUE,

                Defendants - Appellees,

          and
KATHLEEN PATTERSON;   YEQUIANG   HE,   a/k/a    Bill   He;    CYNTHIA
DAUTRICH,

                Defendants.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cv-00311-MOC-DCK)


Submitted:   July 7, 2016                      Decided:      July 26, 2016


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


No. 15-1244 remanded; No. 15-1888 vacated by unpublished per
curiam opinion.


Herman   Kaufman,   HERMAN   KAUFMAN,  ESQ.,   Old   Greenwich,
Connecticut, for Appellant. Venus Yvette Springs, SPRINGS LAW
FIRM PLLC, Charlotte, North Carolina, Appellant Pro Se.    Kirk
Gibson Warner, Clifton L. Brinson, SMITH, ANDERSON, BLOUNT,
DORSETT, MITCHELL & JERNIGAN, LLP, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 2
PER CURIAM:

      Venus    Yvette      Springs    appeals       the    district         court’s    order

affirming      the    magistrate       judge’s        order      modifying       a    prior

protective order (No. 15-1244) and the court’s order denying in

part the motion for sanctions filed by Ally Financial, Inc., and

Amy Bouque (collectively, “Defendants”) and requiring Springs to

comply with the protective order (No. 15-1888).                               The parties

raise several jurisdictional challenges on appeal.                           We remand to

the district court for further proceedings in No. 15-1244 and

vacate the order in No. 15-1888.

                                             I.

      Defendants first argue that we lack jurisdiction over these

appeals.      We may exercise jurisdiction over only final decisions

and   certain      interlocutory       and    collateral         orders.       28     U.S.C.

§§ 1291, 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan     Corp.,    337     U.S.    541,    545-47      (1949).        “A    final

decision      is     typically        one     by     which       a     district        court

disassociates itself from a case,” Mohawk Indus. v. Carpenter,

558   U.S.    100,   106     (2009)    (alteration         and      internal    quotation

marks    omitted),     and    “ends    the        litigation     on    the    merits     and

leaves    nothing     more     for    the     court       to   do     but    execute    the

judgment.”       Dig. Equip. Corp. v. Desktop Direct, Inc., 511 U.S.

863, 867 (1994) (internal quotation marks omitted).                           We conclude

that the district court’s orders are final, appealable orders

                                             3
for purposes of § 1291.              Thomas v. Blue Cross & Blue Shield

Ass’n, 594 F.3d 823, 829 (11th Cir. 2010); Solis v. Current Dev.

Corp., 557 F.3d 772, 776 (7th Cir. 2009).

                                       II.

     Springs    challenges      the    district          court’s      subject     matter

jurisdiction to consider Defendants’ motions for a protective

order and for sanctions.         We review de novo a district court’s

determination of its subject matter jurisdiction.                            Barlow v.

Colgate Palmolive Co., 772 F.3d 1001, 1007 (4th Cir. 2014) (en

banc).

     Springs argues that Defendants’ motion did not present an

Article III case or controversy.                     The Supreme Court, however,

has rejected the argument that the district court must have an

Article III case or controversy before it in order to consider

collateral issues.      Willy v. Coastal Corp., 503 U.S. 131, 135-36

(1992).     Because an order on a collateral issue “implicates no

constitutional concern[,] . . . it does not signify a district

court’s assessment of the legal merits of the complaint” and,

“therefore[,]    does    not   raise       the       issue   of   a    district    court

adjudicating the merits of a case or controversy over which it

lacks    jurisdiction.”        Id.    at       138    (internal       quotation   marks

omitted).

     Springs    next    contends      that      the    motion     for    a   protective

order was not a proper collateral issue and, therefore, that the

                                           4
district      court    lacked       ancillary        jurisdiction.            “It       is   well

established that a federal court may consider collateral issues

after    an   action     is   no     longer         pending.”       Cooter         &    Gell   v.

Hartmarx Corp., 496 U.S. 384, 395 (1990).                            Proper collateral

issues “are independent proceedings supplemental to the original

proceeding and not a request for a modification of the original

decree.”        Id. at 395 (alteration and internal quotation marks

omitted).

      We conclude that the district court had jurisdiction to

consider      Defendants’        postjudgment          request      for       a     protective

order.      Like disputes over attorney’s fees, costs, and sanctions

under Rule 11 of the Federal Rules of Civil Procedure, see id.

at   396,     adjudicating       Defendants’          request      for    a       postjudgment

protective order for materials gained during discovery in the

underlying litigation does not require that the district court

delve    into    the    merits      of    the       closed   litigation.               Moreover,

Defendants’ request clearly arises from—and is related to—the

underlying       litigation;        but    for       discovery     on     the       merits      of

Springs’ ultimately unsuccessful claims, Springs would not have

deposed     Bouque     nor    had    possession         of   the    video         of   Borque’s

deposition to later post on the internet.

      Springs argues that her notice of appeal in No. 15-1244

divested      the     district      court       of    jurisdiction        to       enter       the

sanctions order at issue in No. 15-1888.                         “Generally, a timely

                                                5
filed notice of appeal transfers jurisdiction of a case to the

court of appeals and strips a district court of jurisdiction to

rule   on    any   matters      involved       in       the     appeal.”       Doe    v.    Pub.

Citizen,     749   F.3d       246,    258    (4th        Cir.       2014).    “‘Although      a

district     court      may    not    alter        or     enlarge      the    scope    of   its

judgment pending appeal, it does retain jurisdiction to enforce

the judgment.’”          City of Cookeville v. Upper Cumberland Elec.

Membership Corp., 484 F.3d 380, 394 (6th Cir. 2007) (quoting

NLRB v. Cincinnati Bronze, Inc., 829 F.2d 585, 588 (6th Cir.

1987)).       We   conclude      that       the     district         court    therefore     had

jurisdiction       to    order       Springs       to     comply       with   the     original

protective order.

                                            III.

       Springs contends that a third party’s public dissemination

of the video rendered moot Defendants’ request for a protective

order.       The   Constitution        limits           the    jurisdiction      of    federal

courts to the adjudication of actual cases or controversies.

DeFunis     v.   Odegaard,      416    U.S.        312,       316    (1974)   (per    curiam).

“[A] case is moot when the issues presented are no longer ‘live’

or   the    parties      lack    a    legally           cognizable       interest     in    the

outcome.”        Powell v. McCormack, 395 U.S. 486, 496 (1969).                               “A

case becomes moot, however, only when it is impossible for a

court to grant any effectual relief whatever to the prevailing

party.      As long as the parties have a concrete interest, however

                                               6
small, in the outcome of the litigation, the case is not moot.”

Campbell-Ewald            Co.    v.     Gomez,         136     S.    Ct.       663,     669      (2016)

(citations and internal quotation marks omitted).

       We   conclude        that       the   request         was     not      moot.        While     the

district court could not order the third party to remove the

video, the        court      could      provide         some    remedy         to   Defendants        by

ordering Springs to use the videos only for purposes of the

litigation, thereby preventing her from using the deposition to

create new videos to post on the internet.

                                                  IV.

       Finally,           Springs        challenges            the        magistrate           judge’s

authority       to    enter       an    order—rather           than       a    recommendation—on

Defendants’ postjudgment motion for a protective order.                                              The

Federal      Magistrates          Act,       18   U.S.C.        §§ 3401-3402            (2012),       28

U.S.C.      §§ 631-639          (2012),      “delineates            and       circumscribes          the

scope of magistrate judges’ authority.                               In doing so, the Act

explicitly grants magistrate judges a number of specific powers,

. . .    [including]            the    authority         ‘to    hear          and   determine        any

pretrial     matter        pending       before        the     court,         except’      for      eight

enumerated dispositive motions.”                         United States v. Benton, 523

F.3d     424,        429-30       (4th        Cir.       2008)        (quoting          28       U.S.C.

§ 636(b)(1)(A)).                A district court reviews such determination

for clear error.            28 U.S.C. § 636(b)(1)(A).                      “A magistrate judge

[also]      may      be    assigned       such     additional             duties      as      are    not

                                                   7
inconsistent         with    the    Constitution             and    laws    of    the    United

States.”     28 U.S.C. § 636(b)(3).                    Unlike a matter referred under

§ 636(b)(1)(A), review by the district court of a magistrate

judge’s discharge of duties under § 636(b)(3) is de novo.                                 In re

Application of the U.S. of Am. for an Order Pursuant to 18

U.S.C. Section 2703(D) (“In re Application”), 707 F.3d 283, 289

(4th Cir. 2013).            In the absence of consent by the parties, a

magistrate       judge      lacks        authority          to     enter   a     final    order

disposing       of    the   merits       of   a       claim.       Fed.    R.    Civ.    P.   72;

Aluminum Co. of Am. v. U.S. Envtl. Prot. Agency, 663 F.2d 499,

501 (4th Cir. 1981).

     Generally, a district court refers pretrial discovery to a

magistrate       judge      under    § 636(b)(1)(A)              and   reviews         discovery

orders for clear error.                  See 28 U.S.C. § 636(b)(1)(A); Ocelot

Oil Corp. v. Sparrow Indus., 847 F.2d 1458, 1462 (10th Cir.

1988)     (“Discovery         is     clearly            a      pretrial     matter        [under

§ 636(b)(1)(A)].”).           Here, however, Defendants filed the motion

for a protective order after judgment was entered—not as part of

ongoing     discovery        in     an    open         case.        Neither      the     Federal

Magistrates Act nor the Federal Rules of Civil Procedure address

whether     a        magistrate      judge            has   authority       to     adjudicate

postjudgment motions.

     We conclude that the magistrate judge lacked authority to

enter an order on Defendants’ motion for a protective order.                                    A

                                                  8
magistrate judge may not decide, postjudgment, a motion that

would be a proper pretrial motion under § 636(b)(1)(A) because

“resolution of such motions is dispositive of a claim.”                           Massey

v.    City    of    Ferndale,     7    F.3d   506,     510   (6th   Cir.   1993);    see

Rajaratnam v. Moyer, 47 F.3d 922, 924 (7th Cir. 1995); Aluminum

Co.    of    Am.,    663   F.2d   at    501       (holding   that   motion   to    quash

subpoena “was not a ‘pretrial matter’ but set forth all of the

relief requested”).          Therefore, the district court was required

to provide de novo review; its order makes clear, however, that

it reviewed only for clear error.                    In re Application, 707 F.3d

at 289; Aluminum Co. of Am., 663 F.2d at 501-02.                       “Although this

standard is not necessarily inconsistent with the requirements

of a de novo determination, the district judge did not clearly

indicate that he afforded the parties a de novo determination.

In order to satisfy the [Federal Magistrates] Act, he must do

so.”    Aluminum Co. of Am., 663 F.2d at 502.

                                              V.

       Accordingly, we remand the order in No. 15-1244 for a de

novo review of the magistrate judge’s order.                        Because the order

in No. 15-1888 depends on the existence of the protective order,

we vacate the portion of the sanctions order requiring Springs

to comply with the protective order.                         We dispense with oral

argument because the facts and legal contentions are adequately



                                              9
presented in the materials before this court and argument would

not aid the decisional process.

                                          No. 15-1244 REMANDED;
                                            No. 15-1888 VACATED




                                  10